Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of June 7, 2019 (the “Effective Date”), by and between Rajesh Makhija (the
“Executive”) and McorpCX, Inc. (the “Company” and together with the Executive,
the “Parties”).

 

The Company desires the employment of the Executive with the Company, and
Executive desires to engage in such employment relationship, on the basis of the
mutual covenants set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.        Duties and Scope of Employment. The Company shall employ Executive in
the position of Chief Executive Officer and President and Executive accepts such
employment, on the terms and conditions set forth in this Agreement. Executive
agrees to undertake and perform all duties required as Chief Executive Officer
as may from time-to-time reasonably be determined and assigned to him, by the
Company’s Board of Directors (the “Board”), which includes the general
supervision, management, organization, administration and operation of the
Company and its subsidiaries in the ordinary course of business, the development
and implementation of the Company’s strategic goals, and the specific duties
outlined in Schedule A attached hereto. The Board shall have the right to revise
such duties and responsibilities from time to time, as they deem necessary or
appropriate. Executive shall perform the duties and responsibilities assigned to
him faithfully, diligently, professionally, and in the best interests of the
Company. Executive shall at all time perform such duties in compliance with any
and all laws, rules, regulations, and policies applicable to the Company of
which Executive is aware. Executive shall also adhere to and obey all written
rules and policies governing the conduct of the Company’s employees as may be
established and modified from time-to-time. During the term of this Agreement,
subject to election by the Company’s shareholders, the Executive shall serve as
a member of the Board.

 

2.        Executive Services. During Executive’s employment with the Company,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board; provided, however, that Executive may engage in
non-competitive business or charitable activities so long as such activities do
not materially interfere with Executive’s responsibilities to the Company, and
do not restrict Executive’s ability to perform his duties outlined on Schedule
A. Any board of director positions with other business or charitable entities
entered into after the Effective Date shall be subject to the prior approval of
the Board. Notwithstanding the forgoing, the Board approves that Executive may
continue his role as CEO of GoGestalt Inc., Director of Eshore Corp and Partner
at 92 Angels. Additionally. Board also acknowledges and approves his position on
the board of non-profit organizations Akhil Autism Foundation and IIMA Alumni
Association, US Chapter.

 

3.        Employment Term. Unless otherwise terminated earlier as provided in
Section 5, Executive’s employment with the Company pursuant to this Agreement
shall commence on the Effective Date and shall continue until May 31, 2020 (the
“Initial Term”), provided that this Agreement shall automatically renew for
successive one-year periods unless either the Company or the Executive provide
written notice to the other of its intention not to renew the Agreement at least
ten (10) days prior to the end of any yearly term (each such additional year
being an “Extended Term”, and collectively with the Initial Term being the
“Employment Term”).

 

 

--------------------------------------------------------------------------------

 

 

4.        Compensation and Benefits.

 

(a)        Base Salary. The Company shall pay Executive as compensation for
Executive’s services an annualized base salary of $120,000 (One Hundred and
Twenty Thousand Dollars) subject to an adjustment to base salary at the
discretion of the Board. Such salary shall be subject to applicable tax
withholding and shall be paid periodically in accordance with normal Company
payroll practices. The base salary may be increased, but not decreased, pursuant
to annual review by the Compensation Committee of the Board in accordance with
this Agreement. Executive shall also be entitled to indemnification from the
Company for claims asserted against Executive in connection with Executive’s
performance of his duties hereunder and shall be covered under the officer and
director liability policy maintained by the Company.

 

(b)        First Year Bonus. Executive will be entitled to receive a one-time
performance bonus of One Hundred and Fifty Thousand Dollars ($150,000.00),
subject to applicable tax withholding and paid at the time of Executive’s first
regularly scheduled paycheck after the Board approval if prior to the one year
anniversary of the Effective Date, any two of the following events occur: (i)
the Company has Annualized Revenue, hereafter defined, greater than $7,000,000
as of the twelfth calendar month following the Effective Date (for the purpose
of this 4(b)(i) “Annualized Revenue” shall mean the total of (A) the recognized
revenue for the 12 completed months following the Effective Date, plus (B) the
product of monthly contracted recurring revenue (i.e. the multi-year contracts
with clients that have known amounts of annual net revenue) with a term greater
than 12 months as of the 12th month after the Effective Date times 12 (e.g. if
accumulated recognized revenue for the 12 months following the Effective Date is
$5,000,000 and the monthly recurring revenue in the 12th month after the
Effective Date equals $200,000 then the Annualized Revenue would be $5,000,000 +
($200,000 x 12) = $7,400,000), plus (C) the annualized revenue of any completed
acquisition, merger or similar arrangement with another company, and/or (ii) the
Board determines that the Executive has successfully executed a strategic plan
approved by the Board, and the shareholders if required, which may include the
acquisition, merger, joint venture, or other transaction and/or (iii) has raised
capital from new investors in an amount equaling $1,500,000 or more that will
enable the execution of a Board approved strategic plan, in each case to be
achieved prior to the one year anniversary of the Effective Date . If only one
of the above events occur, the Executive will be entitled to a performance bonus
of $50,000.00

 

(c)       Annual Bonus. Each year the Executive shall be eligible to receive an
annual bonus based on Executives achievement against the following three
criteria, the specifics of which shall be determined jointly by the Board and
the Executive within 90 days of the Effective Date. The criteria include: (1)
Company meeting the target EBITDA and net revenues, (2) enterprise/market value
improvement and (3) increased value and liquidity in the publicly traded shares
of the Company. The amount of bonus earned due to the first criteria of company
meeting target EBIDTA and net revenue will be capped at 75% of base salary. The
annual bonus shall be paid in the regularly scheduled payroll that occurs
immediately after completion of the Company’s annual financial audit. For the
calendar year 2019, the bonus shall be prorated based on the number of months of
operations that occur after the Board approves the above criteria.

 

2

--------------------------------------------------------------------------------

 

 

(d)        Benefits. Executive shall be eligible to participate in the employee
benefit plans (“Plans”) that are available or may become available to other
employees of the Company. The adoption and maintenance of such Plans are to be
at the discretion of the Company, subject in each case to the generally
applicable terms and conditions of the Plan or applicable program and to the
determination of any committee administering such Plan or program. Employee may
work remotely up to one hundred percent (100%) of his time providing it does not
interfere with the goals and objectives of the Company. To the extent adopted
and maintained by the Company, such benefits shall include participation in the
Company’s group medical, life, disability, and retirement plans, and any
supplemental plans available to senior executives of the Company from time to
time. Executive will accrue one day of sick leave per month, for a total of
twelve (12) sick days per year. Executive also will be entitled to accrue paid
vacation time of four (4) weeks each calendar year, in accordance with the
Company’s vacation policy, with the timing and duration of specific vacations
mutually and reasonably agreed to by the Parties. Executive may accrue a maximum
of four (4) weeks of vacation pay each calendar year and, once the maximum is
reached, Executive will not accrue any additional vacation time until the total
accrued vacation falls below the maximum, at which point Executive will begin to
accrue additional vacation time. The Company reserves the right to change or
terminate its employee benefit plans and programs at any time pursuant to any
notice provisions in such plans. To the extent that the Company cannot
administer a health plan (medical, vision and dental), then the Company shall
reimburse the Employee for 80% of the amount of medical insurance premiums that
the Employee would need to pay to cover himself and his family.

 

(e)         Relocation Benefits. No relocation benefits will be paid under this
Agreement.

 

(f)        Business Expenses. The Company will reimburse Executive for
reasonable business expenses incurred by Executive in the furtherance of or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

 

5.        Termination of Employment.

 

(a)         Termination by Company for Cause; Voluntary Termination. Either
Party shall have the right to terminate this Agreement in the manner set forth
in this Agreement. In the event Executive’s employment with the Company is
terminated for “Cause” (as defined below) by the Company or voluntarily by
Executive (i) the Company shall pay Executive any unpaid base salary due for
periods prior to the date of termination of employment (the “Termination Date”);
(ii) the Company shall pay Executive all of Executive’s accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by Executive, the Company shall reimburse Executive for all
expenses reasonably and necessarily incurred by Executive in connection with the
business of the Company prior to termination. These payments shall be made
promptly upon termination and within the Company’s next regularly scheduled
payroll. 

 

3

--------------------------------------------------------------------------------

 

 

(b)          Non-Renewal of Agreement or Termination by Company without Cause.
The Company may terminate Executive’s employment without Cause upon thirty (30)
days written notice to Executive. If Executive’s employment with the Company
terminates other than voluntarily by Executive or for Cause, or, due to
non-renewal of this agreement without Cause, and Executive signs and does not
revoke a Release as defined below, then, subject to Executive’s compliance with
Section 7, Executive shall be entitled to:

 

(i)     Receive severance pay (less applicable withholding taxes) at a rate
equal to his base salary, as then in effect, for a period of one year from the
date of such termination, to be paid either periodically in accordance with the
Company’s normal payroll policies or in a lump sum payable within thirty (30)
days of the Termination Date, at the Executive’s election, as long as such
severance payment is made in compliance with Sections 16(j) and (k). No
severance payment will be made which is not compliant with IRC Section 409A and
IRC Section 280G.

 

(ii)     Continuation of certain legally-allowed health (i.e., medical, vision
and dental) coverage and benefits as in effect for the Executive on the day
immediately preceding the day of the Executive’s termination of employment;
provided, however, that (a) the Executive constitutes a qualified beneficiary,
as defined in Section 4980B(g)(1) of the IRC; and (b) Executive elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA. The Company shall continue to provide Executive with Company-paid health
coverage until the earlier of (i) the date Executive is no longer eligible to
receive continuation coverage pursuant to COBRA, or (ii) three (3) months from
the Termination Date and Executive shall pay the same contribution for the COBRA
coverage as of the time of termination and the Company shall subsidize the
balance of the premiums.

 

(iii)     Any stock options subject to vesting through the twelve (12) month
period following the Termination Date shall become vested as of the Termination
Date, while all remaining unvested stock options shall be forfeited.

 

Notwithstanding the foregoing, if Executive is terminated by the Company for
failure to meet the expectations of the Board concerning the performance of the
Executive’s duties outlined in this Agreement, but in the determination of the
Board the Executive has made a good faith effort to perform such duties and has
not taken any action or made any omission that would otherwise fall under the
definition of “Cause” under Section 13(a)(i)-(iv) below, then the severance pay
outlined in (i) through (iii) herein above shall be limited to six (6) months.
If, however, Executive is terminated by the Company for failure to meet the
expectations of the Board concerning the performance of the Executive’s duties
outlined in this Agreement and the determination of the Board is that the
Executive has not made a good faith effort to perform such duties, then the
severance pay outlined in (i) through (iii) herein above shall be the same as if
for “Cause” under Section 13(a)(i)-(iv) below. This clause will not be
applicable for the first 6 months from the Effective Date of the agreement.

 

(c)          Death. In the event of Executive’s death while employed hereunder,
Executive’s beneficiary (or such other person(s) specified by will or the laws
of descent and distribution) will receive (i) continuing payments of severance
pay (less applicable withholding taxes) at a rate equal to Executive’s base
salary for a period of ninety (90) days from Executive’s death, to be paid
periodically in accordance with the Company’s normal payroll policies,
(ii) Company-paid COBRA benefits as specified in Section 5(b)(ii) above for
ninety (90) days from Executive’s death, and (iii) subject to the terms of the
Company’s Amended and Restated Stock Option Plan (the “Option Plan”), have the
right to exercise the vested Stock Options under the Option Plan which are
vested as of the date of Executive’s death for one (1) year following
Executive’s death.

 

4

--------------------------------------------------------------------------------

 

 

(d)         Disability. In the event of Executive’s termination of employment
with the Company due to “Disability” (as defined herein), Executive shall be
entitled to continuing payments of base salary (less applicable withholding
taxes) until Executive is eligible for long-term disability payments under the
Company’s group disability policy; provided, however, that in no event shall
such period of continued base salary exceed 90 days following termination.

 

(e)         Termination by Executive for Good Reason. If Executive terminates
employment with the Company for “Good Reason” (as defined herein) within thirty
(30) days of a Good Reason event, and Executive signs and does not revoke a
mutual Release, then, subject to Executive’s compliance with the applicable
terms of this Agreement, Executive shall be entitled to the same benefits that
he would receive in Section 5(b) above.

 

(f)         Specified Employee. Notwithstanding any other provision in this
Agreement to the contrary, if Executive is deemed on the date of termination to
be a “specified employee” within the meaning of that term under IRC
Section 409A(a)(2)(B), then with regard to any payment that is considered
deferred compensation under IRC Section 409A payable on account of a “separation
from service” (as defined for purposes of IRC Section 409A and corresponding
regulations), such payment shall be made on the date which is the earlier of the
following: (i) the expiration of the six (6)-month period measured from the date
of such “separation from service” of Executive, and (ii) the eighteen (18)-month
anniversary of the date of this Amendment (the “Delay Period”), to the extent
required under IRC Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 5(f) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Executive in a lump sum, without interest, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

6.        No Impediment to Agreement. Unless otherwise approved by the Board
under Section 2 above, Executive hereby represents to the Company that Executive
is not, as of the date hereof, and will not be during Executive’s employment
with the Company, employed under contract, oral or written, by any other person,
firm or entity, and is not and will not be bound by the provisions of any
restrictive covenant or confidentiality agreement which would constitute an
impediment to, or restriction upon, Executive’s ability to enter this Agreement
and to perform the duties of Executive’s employment. It is understood that
Executive may continue his role as CEO of Gogestalt Inc., Director at Eshore
Corp and Partner at 92 Angels.

 

7.        Assignment of Inventions and Confidentiality Agreement. Executive
acknowledges that by reason of his employment, he will have access to the
Company’s trade secrets, confidential and proprietary information, including but
not limited to: confidential processes and technology, long range plans,
marketing plans, supplier relationships, contract terms, compensation
information, membership and customer data, financial information, pricing and
costs information. Executive agrees, as a condition to Executive’s employment
with the Company and the effectiveness of this Agreement, to execute the
Company’s form of Intellectual Property Agreement attached hereto as Exhibit A;
provided, however, to the extent there is any inconsistency between such
agreement and this Agreement, this Agreement shall control.

 

5

--------------------------------------------------------------------------------

 

 

8.        Injunction. Executive agrees that an injunction may be granted by the
Superior Court of San Francisco, California, or by any other court or courts
having jurisdiction, restraining him from violation of the terms of this
Agreement, upon any breach or threatened breach. This shall not limit Company
from any other relief or damages to which it may be entitled as a result of
Executive’s breach of this Agreement.

 

9.        Alternative Dispute Resolution. Except in connection with an event
subsequent to a Change in Control of the Company, in which case Executive is not
required to offer to engage in formal mediation prior to filing any action or
claim against the Company, Executive agrees that prior to filing any action or
claim against Company, or any of its respective employees, he will offer to
engage in formal mediation to resolve any disputes that may arise between
Executive or the Company regarding Executive’s employment, the termination of
employment, and/or this Agreement. Each party shall bear its own costs of
mediation.

 

10.       Arbitration.

 

(a)     Any disputes, controversies or claims arising under or in connection
with this Agreement (except disputes, controversies or claims arising after the
occurrence of a Change in Control of the Company, in which case the provisions
of this Section 10 will be in applicable) for that the parties cannot resolve
themselves, including disputes, controversies or claims pertaining to the
general application, validity, construction, interpretation or enforceability of
this Agreement and including any dispute relating to Executive’s employment or
termination of employment (collectively, “Disputes”), will be settled
exclusively by final and binding arbitration, before a single arbitrator, under
the provisions the Federal Arbitration Act, and in accordance with the
employment rules and procedures of the American Arbitration Association or, if
the parties agree, the Judicial Arbitration and Mediation Service (“JAMS”). The
term Disputes includes any claims based on violation of Law, such as claims for
discrimination or civil rights violations under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the California Fair Employment and Housing Act, the California
Labor Code, or similar statutes. The term Disputes excludes (a) claims for
workers’ compensation, unemployment insurance and any matter within the
jurisdiction of the California Labor Commissioner or equivalent state agency
with jurisdiction over wage claims, (b) any breach or alleged breach of Section
5, and (c) any request for equitable relief, including injunctive relief. Except
as provided in this section, arbitration will be the exclusive method of
resolving any Dispute, and both the Company and Executive are giving up any
right they may otherwise have to a judge or jury deciding such Dispute.

 

(b)     The arbitration will provide for (i) reasonable written discovery and
depositions as provided by the California Code of Civil Procedure and (ii) a
written decision by the arbitrator that includes the essential findings and
conclusions upon which the decision is based. The Company will be responsible
for payment of the tribunal costs relating to such arbitration; except in such
Disputes where Executive asserts a claim under a state or federal statute
prohibiting discrimination in employment or similar statutory, constitutional or
public policy claim, or unless required otherwise by applicable Law (“Statutory
Claim”). In Disputes where Executive asserts a Statutory claim, Executive will
be required to pay only the initial filing fee to the extent such filing fee
does not exceed the fee to file a complaint in state or federal court. The
Company will pay the balance of the arbitrator’s fees and administrative costs.
Each party will separately pay for its respective attorneys’ fees and expenses;
provided, however, that the Arbitrator may award attorneys’ fees and costs to
the prevailing party as allowed by law. All rights, causes of action, remedies
and defenses available under California and federal law and equity are available
to the parties hereto, and will be applicable as though in a court of law,
including the right to file a motion for summary judgment. Any competent court
having jurisdiction thereof may enter judgment upon any award rendered by the
arbitrator.

 

6

--------------------------------------------------------------------------------

 

 

(c)     This agreement to resolve any Disputes by binding arbitration will
extend to claims against any Affiliate of a party, and, when acting within such
capacity, any officer, director, shareholder, employee or agent of a party, or
of any of the above, and will apply as well to claims arising out of state and
federal statutes and local ordinances as well as to claims arising under the
common law. The remedial authority of the arbitrator will be the same as, but no
greater than, what would be the remedial power of a court having jurisdiction
over the parties and their Dispute. This mutual arbitration agreement does not
prohibit or limit either Executive or the Company’s right to seek equitable
relief from a court including injunctive relief, a temporary restraining order,
or other interim or conservatory relief, pending the resolution of a Dispute by
arbitration.

 

(d)     The arbitrator will render an award and written opinion, and the award
will be final and binding upon the parties. If any of the provisions of this
Section are determined to be unlawful or otherwise unenforceable, in whole or in
part, such determination will not affect the validity of the remainder of this
Section or this Agreement, and this Section and this Agreement will be reformed
to the extent necessary to carry out the provisions of this Section to the
greatest extent possible and to ensure that the resolution of all Disputes
between the parties, including those arising out of statutory claims, will be
resolved by neutral, binding arbitration. If a court should find that this
section’s arbitration provisions are not absolutely binding, then the parties
intend any arbitration decision and award to be fully admissible in evidence in
any subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

 

(e)     Unless mutually agreed by the parties, arbitration will take place in
San Francisco, CA.

 

(f)     If a party institutes any legal action or administrative proceeding
against the other with respect to any claim waived by this Agreement or pursue
any arbitrable dispute by any method other than arbitration, the responding
party will recover from the initiating party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action.

 

(g)     This Section 10 shall not be applicable in connection with any disputes,
controversies or claims arising under or in connection with this Agreement that
arise or occur after the occurrence of a Change in Control of the Company, and
that none of the Parties are bound by this Section 10 in the event of a Change
in Control of the Company.

 

7

--------------------------------------------------------------------------------

 

 

11.      Non-Disparagement. Executive will not, directly or indirectly, make any
disparaging, derogatory, negative or knowingly false statement about the Company
or its equity holders, control persons, agents, successors and permitted assigns
or any of their respective businesses, operations, financial condition or
prospects, except as required by applicable law or order or as required in
filing a charge with a government agency or complying with its investigation.
This section will not prevent either party from making truthful statements in
any judicial or governmental proceeding to enforce this Agreement or otherwise
pursuant to legally compelled testimony.

 

12.       Fees. The prevailing party shall be entitled to its costs and
attorney’s fees incurred in any litigation relating to the interpretation or
enforcement of this Agreement, provided that a party’s right to fees and costs
in connection with a wage or other statutory employment claim shall be governed
exclusively by applicable state or federal law.

 

13.       Definitions.

 

(a)     Cause. For purposes of this Agreement, “Cause” is defined as any of the
following: (i) fraud, illegal conduct, misappropriation or embezzlement on the
part of Executive which results in material loss, damage or injury to the
Company, (ii) a material breach of this Agreement (including any documents
incorporated herein by reference) by Executive, (iii) Executive’s conviction of,
or plea of guilty or nolo contendere to, a felony or crime involving moral
turpitude, or (iv) conduct by Executive which constitutes willful, wanton or
grossly negligent neglect of duties. Conduct will not be willful or grossly
negligent if done, or not done, by Executive in good faith and with reasonable
belief that action or omission was in the best interest of the Company. Any
termination for “Cause” hereunder must be determined by a vote of the Board,
with Executive first having been given specific written explanation of the basis
for the “Cause” determination and an opportunity to appear before the Board
prior to final Board action. If the Company wishes to terminate Executive’s
employment for Cause, it shall first give Executive thirty (30) days prior
written notice of the circumstances constituting Cause and an opportunity to
cure unless the circumstances are not subject to being cured.

 

(b)     Change in Control. For purposes of this Agreement, “Change in Control”
is defined as the occurrence of any of the following events: (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended, the “Exchange Act”) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then-outstanding voting
securities; provided, however, that for purposes of this subclause (i) the
acquisition of additional securities by any one person who is considered to own
more than fifty percent (50%) of the total voting power of the securities of the
Company will not be considered a “corporate transaction” (as defined below);
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets (except for a sale or disposition of
such assets to a subsidiary of the Company) ; (iii) the consummation of a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
(iv) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the IRC wherein the stockholders of the Company give up all of
their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company)
or (v) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
as majority of the members of the Board prior to the date of the appointment or
election. Notwithstanding the foregoing, a transaction will not be deemed a
“corporate transaction” unless the transaction qualifies as a change in control
event within the meaning of IRC Section 409A, as it has been and may be amended
from time to time, and any proposed or final Treasury Regulations and Internal
Revenue Service guidance that has been promulgated or may be promulgated
thereunder from time to time.

 

8

--------------------------------------------------------------------------------

 

 

(c)     Disability. For purposes of this Agreement, “Disability” is defined as
Executive’s inability to perform his essential employment duties with or without
reasonable accommodation, for 180 days (in the aggregate) in any one-year period
as determined by concurrence of Executive’s attending physician and an
independent physician selected by the Company, and failing concurrence of such
physicians, then by an independent physician which they together select.

 

(d)     Good Reason. For purposes of this Agreement, “Good Reason” is defined as
the occurrence of any of the following: (i) A material breach of this Agreement
by the Company; (ii) Executive is no longer holding the position of Chief
Executive Officer of the Company and member of the Board of Directors or has a
material reduction in position, status, duties or responsibilities, or is
assigned duties materially inconsistent with his position, which shall include
any assignment to an affiliate under Section 16(h) below that results in
Executive reporting to someone other than the Board, or any new parent company,
or no longer having the role as Chief Executive Officer of the resulting parent
company; (iii) Executive’s compensation, outlined in article 4 above, is
reduced, (iv) the Company experiences a Change in Control, and/or (v) the
Executive is no longer permitted to work remotely and is required to relocate
his residence more than sixty (60) miles from Bridgewater, New Jersey. If the
Executive wishes to terminate his employment for Good Reason, it shall first
give Company twenty-five (25) days prior written notice of the circumstances
constituting Good Reason and an opportunity to cure unless the circumstances are
not subject to being cured.

 

(e)     Release. For purposes of this Agreement, “Release” is defined as a full
and complete release of all claims of Executive against the Company, known or
unknown on the date of its execution, in form and substance acceptable to the
Company.

 

14.     Successors; Personal Services. The services and duties to be performed
by the Executive hereunder are personal and may not be assigned or delegated.
This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Executive, the Executive’s heirs and
representatives.

 

15.     Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to Executive at the home address, which Executive
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of Chair of the Board.

 

9

--------------------------------------------------------------------------------

 

 

16.      Miscellaneous Provisions.

 

(a)     Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(b)     Entire Agreement. This Agreement, including the Company’s Intellectual
Property Agreement attached hereto as Exhibit “A”, shall supersede and replace
all prior agreements and understandings relating to the subject matter hereof,
and no agreement, representations or understandings (whether oral or written or
whether express or implied) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the relevant
matter hereof. In the event of any conflict between this Agreement and any other
agreement regarding the subject matter of this agreement, the terms of this
Agreement shall prevail.

 

(c)     Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of California without reference to any choice of law rules. The
parties expressly stipulate that any litigation under this Agreement shall be
brought in the state courts of San Francisco County, California or in the United
States District Court for the Northern District of California in San Francisco,
California. The parties agree to submit to the jurisdiction and venue of these
courts.

 

(d)     Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(e)     No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void.

 

(f)     No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that Executive may receive from any other source.

 

(g)     Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, health insurance and employment
taxes.

 

(h)     Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Exchange Act), and an affiliate
may assign its rights under this Agreement to another affiliate of the Company
or to the Company. In the case of any such assignment, the term “Company” when
used in a section of this Agreement shall mean the corporation that actually
employs the Executive.

 

10

--------------------------------------------------------------------------------

 

 

(i)      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

(j)     IRC Section 409A Compliance. The intent of the parties is that payments
and benefits under this Agreement comply with IRC Section 409A and the
regulations and guidance promulgated thereunder and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under IRC Section 409A (or is
intended to qualify for an exemption under IRC Section 409A) and such payment or
benefit is payable upon Executive’s termination of employment or termination of
this Agreement, then the phrase “termination of employment,” “termination of
this Agreement” and other similar phrases in this Agreement will be deemed to
mean a “separation from service,” as defined in accordance with IRC Section 409A
and corresponding Treasury regulations. Additionally, to the extent that any
reimbursements under this Agreement are subject to the provisions of IRC
Section 409A , any such reimbursements payable to Executive will be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of the expenses reimbursed in one year will not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit. The Company makes no representation
or warranty and will have no liability to Executive or any other person with
respect to whether any provision of this Agreement fails to comply with IRC
Section 409A or fails to satisfy an intended exemption from IRC Section 409A. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on Executive by IRC Section 409A.

 

(k)     IRC Section 280G. Notwithstanding any provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any amount or benefit
to be paid or provided by the Company or its affiliates to the Executive or the
Executive’s benefit pursuant to this Agreement or otherwise (“Covered Payments”)
would be an “excess parachute payment,” within the meaning of Section 280G of
the IRC, but for this Section 16(k), then the Covered Payments shall be reduced
to the minimum extent necessary (but in no event less than zero) so that no
portion of any Covered Payments, as so reduced, constitutes an excess parachute
payment, but only if and to the extent that such reduction will also result in,
after taking into account all state, local and federal taxes applicable to the
Executive (computed at the highest applicable marginal rate), including any
taxes payable pursuant to Section 4999 of the IRC (and any similar tax that may
hereafter be imposed under any successor provision or by any taxing authority),
greater after-tax proceeds to the Executive than the after-tax proceeds to the
Executive computed without regard to any such reduction. The determination of
whether any reduction in such Covered Payments is required pursuant to this
Section 16(k) shall be made by a firm of independent certified public
accountants or a law firm selected by the Company. In the event that any Covered
Payment is required to be reduced pursuant to this Section 16(k), the Executive
shall be entitled to designate the payments and/or benefits to be so reduced in
order to give effect to this Section 16(k). The Company shall provide the
Executive with all information reasonably requested by the Executive to permit
the Executive to make such designation. In the event that the Executive fails to
make such designation within ten (10) business days of the date on which he is
notified of the determination that a reduction in Covered Payments is required
under this Section 16(k), the Company may affect such reduction in any manner it
deems appropriate.

 

11

--------------------------------------------------------------------------------

 

 

(l)     Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company and pursuant to any such law, government
regulation or stock exchange listing requirement).

 

 

 

 

 

[remainder of page intentionally left blank]

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY: 

 

McorpCX, Inc.

 

 

 

 

 

 

 

 

By:

   /s/ Michael Hinshaw 

 [Sign Here]

 

 

 

 

 

 

 

Its:

   Chair of the Board of Directors 

 

                              EXECUTIVE:    /s/ Rajesh Makhija  [Sign Here]    
Rajesh Makhija  

    

13

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

DUTIES AND RESPONSIBILITIES OF THE CHIEF EXECUTIVE OFFICER OF THE

COMPANY

 

1.

Subject to the overall control, direction and policies of the Board, the
president and chief executive officer (“CEO”) is responsible for the general
supervision, management, organization, administration and operation of the
Company and its subsidiaries in the ordinary course of business, and, subject to
anything to the contrary herein, has all powers necessary to carry out his or
her responsibilities. The CEO will work cooperatively with the Board to develop
and implement the strategic goals of the Company. The Board will primarily act
as a key driver of the development of the strategy and the CEO will be primarily
responsible for the execution of the strategy. 

      Specifically, the CEO shall have the following duties, powers and
authorities:

 

 

(i)

to make changes in the management organization of the Company as he shall
consider appropriate and as shall be consistent with the policies established
from time to time by the Board;

     

 

(ii)

to prescribe the duties and responsibilities of all officers and employees of
the Company, other than the Chairman of the Board;

     

 

(iii)

to employ and discharge employees of the Company other than those whose
appointments are made or confirmed by the Board;

     

 

(iv)

to recommend to the Board the employment or dismissal or change in office of any
officer of the Company whose appointments are made or confirmed by the Board;

     

 

(v)

to suspend from duty an officer of the Company other than the Chairman of the
Board and to report to the Board on any such suspension;

     

 

(vi)

to delegate to the vice-presidents and department heads such power and authority
to carry out their duties as he considers necessary or desirable;

 

 

(vii)

to submit a plan to the Board within the first 90 days of employment, for
assessment and review, including: 

              (i)      assess operating structure with a view towards the
short-term (within 12 months) and longer term (within 3 years) growth prospects
in order to make recommended changes to the current operating structure and
organization, potentially including:       1. organize the intercompany workings
of the LLC and INC       2. establish formal LLC board cadence and reporting
package               (ii)     devise compensation structure to attract talent
into the organization to incent INC both INC and LLC employees, including:      
1. restructure incentive stock option plan       2. structure major shareholder
share purchase plan       3. devise a deferred compensation plan or similar plan
for LLC employees

 

14

--------------------------------------------------------------------------------

 

 

    (iii)     recommendations to improve governance and communications       1.
establish regular Board of Directors reporting cadence and meeting structure    
  2. compensation structure for Board Members       3. recommend changes to the
Board of Directors               (iv)     articulate a growth plan for INC as it
relates to adding other technology, resources, analytics, knowledge, etc. to
support the growth of the CX business       1. recommend a capitalization plan
that would support growth               (v)      review current LLC operations
and financials, strategic initiatives and tactical plans, and articulate a
strategic growth plan and enabling tactics for the LLC            (vi)    
establish an IR communication cadence with the investor base             (vii)
to submit to the Board on an ongoing basis:               (i) annual capital and
operating plans of the Company;               (ii) longer term capital and
operating plans of the Company;               (iii) proposals for commitments,
capital expenditures, mergers and acquisitions, disposition of assets and
financing in excess of the limits of his or her authority; and              
(iv) such other information and materials as the Board may require from time to
time;             (viii) to assist and work with the Board to develop management
strategies and business plans and ensure that such strategies and plans are
appropriately represented to the Board, including the establishment and
activation of regular business reviews;         (ix) to assist and work with the
Board and other senior management of the Company to oversee and monitor the
progress of the implementation of the Company’s management strategies and
business plans;         (x) to provide the Board with such information
respecting the Company and its business and affairs as they may require for the
due performance of their duties and functions;         (xi) to plan and provide
for management development and succession within the Company and to report at
least annually thereon to the Board;         (xii) to play an active role in
marketing and obtaining new shareholders and maintaining and managing relations
with current shareholders;

 

15

--------------------------------------------------------------------------------

 

 

  (xiii) to act as a spokesman for the Company and work cooperatively with the
Board to build and maintain the Company’s relations with the securityholders,
investment analysts, public, government and industry and arrange for the Company
to be appropriately represented in its relations with other companies and
individuals with which it is associated in joint ventures or by way of
investment;         (xiv) to ensure the Company is operating in the parameters
of the law and appropriate ethical and moral standards;         (xv) to ensure
that the principal risks of the Company have been identified and systems have
been put in place to manage these risks and to report to the Board regarding the
same;         (xvi) to ensure the suitability and integrity of the Company’s
internal control systems; and         (xvii) to establish, in consultation with
the Board and/or appropriate Board committees, such policies and practice
statements as may be necessary or desirable to facilitate the Company’s
business.           1.1 These powers and authorities are subject to:            
(i) any requirement of law or the by-laws of the Company that any action must be
taken by the Board or by the security holders; and             (ii) any specific
limitation by the Board.           1.2 The CEO is authorized to delegate such of
his powers and authorities as he sees fit, together with power to authorize
subdelegation.           1.3 During Executive’s employment with the Company,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board; provided, however, that Executive may engage in
non-competitive business or charitable activities so long as such activities do
not materially interfere with Executive’s responsibilities to the Company. Any
board of director positions with other business or charitable entities entered
into after the Effective Date shall be subject to the prior approval of the
Board. Notwithstanding the forgoing, the Board approves that Executive may
continue his role as CEO at GoGestalt Inc., Director at Eshore Corporation and
Partner at 92 Angels, provided this does not restrict Executive’s ability to
perform his duties outlined on Schedule A.

 

16

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

Employee Intellectual Property Agreement

 

 

 

[attached]

 

 

17

 

 